DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McInnes (US Patent Number 7870933) in view of Peterson (US Patent Application Publication Number 2016/0052560), Gehrke (US Patent Number 7753610), and/or Grace (US Patent Number 7240961).
Regarding claim 1, McInnes discloses a collapsible spreader bar (26, which is viewed as “collapsible” at least in relation to the seat as a whole), comprising: a first segment and a second segment (at opposite ends for instance), each of the first and second segments having a first end and a second end; wherein each of the second ends are adapted to receive one or more ropes to facilitate connection and suspension of a hanging chair (this is the general arrangement; see figures).  McInnes 
Regarding claims 2-4, McInnes, modified as described, further discloses the first end of the first segment is configured to fit within the first end of the second segment, but the combination may not clearly specify a button or thread.  However, Peterson, Gehrke, and Grace further both spring button and opening arrangments as well as a male and female threaded portions as claimed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a connection as further taught by Peterson, Gehrke, or Grace in McInnes’ device because this could improve comfort and convenience for a variety of users.
Regarding claim 5, McInnes, modified as described, would appear to disclose an overall length of the bar is between 28 to 48 inches based on the figures, but this is not explicit.  However, as changes in size require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide sizing as claimed based on normal variation to improve user comfort, support, and safety.
Regarding claims 6-8, McInnes, modified as described, would appear to disclose each of the second ends comprises one or more grooves to facilitate the connection and suspension of a hanging chair, wherein the one or more grooves are dimensioned to receive a respective end loop of an upper chair support adapted to hang the collapsible spreader bar and the hanging chair, and/or wherein the one or more grooves are dimensioned to receive a respective end loop connected to the hanging chair by a respective twist bundle of a plurality of ropes (see figures), but this may not be explicit.  However, 
Regarding claims 9 and 10, McInnes, modified as described, further discloses the use of wood and/or plastic for the segments, but may not explicitly disclose a combination as apparently claimed.  However, wide variation in material choice is well-known and duplication and rearrangement of components requires only routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve user comfort, support, and safety.

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues that McInnes does not disclose a collapsible spreader bar as claimed and that the secondary references (Peterson, Gehrke, and Grace) also do not disclose collapsible spreader bars alone or in combination.  However, as set forth in the rejection, McInnes is viewed as disclosing, at the very least, a collapsible spreader bar 26 with ends and configured for use as claimed; the bar viewed as “collapsible” at least in relation to the seat as a whole.  McInnes’ bar 26 does not have ends configured to releasably connect.  The use of releasable connections for bars in seating is well known as shown by Peterson, Gehrke, and Grace, who all disclose related devices with collapsible spreader bars having ends configured to releasably connect with one another.  Applicant’s assertion that these are not “collapsible spreader bars” as intended in the invention is not relevant, as they meet the requirement of a collapsible spreader bar even if they are used in varying ways in their respective devices.  Moreover, they are provided simply as a teaching of a bar having a releasable connection .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PHILIP F GABLER/Primary Examiner, Art Unit 3636